United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-510
Issued: December 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2007 appellant timely appealed the September 5, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her request for
reconsideration. As the most recent merit decision is dated July 26, 2006, pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board does not have jurisdiction over the merits of the appeal.
ISSUE
The issue is whether the Office properly denied appellant’s July 23, 2007 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 60-year-old legal technician, has an accepted claim for bilateral wrist
tendinitis and right shoulder strain, which arose on May 29, 2000. The Office paid her

appropriate wage-loss compensation.1 Effective March 8, 2004, it terminated appellant’s wageloss compensation and medical benefits because she no longer had residuals of her May 29, 2000
employment injury.2 On July 6, 2004 appellant requested reconsideration of the Office’s
March 8, 2004 decision. The Office subsequently reviewed the merits of her claim and denied
modification by decision dated April 19, 2005.
Appellant filed another request for
reconsideration on April 17, 2006. On July 26, 2006 the Office again denied modification.
Appellant filed her most recent request for reconsideration on July 23, 2007. She
submitted magnetic resonance imaging (MRI) scans of the cervical, thoracic and lumbar spines
that were obtained in April 2004.3 Additionally, since its last decision dated July 26, 2006, the
Office received several prescription refill requests from appellant’s treating physician,
Dr. Robert W. Hunt, a Board-certified orthopedic surgeon.
In a decision dated September 5, 2007, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.4 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.5 When
an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.6
ANALYSIS
Appellant’s July 23, 2007 request for reconsideration did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by the Office.7 Therefore, appellant
1

The Office placed her on the periodic compensation roll beginning March 25, 2001.

2

The Office based its decision on the June 20, 2003 report of Dr. Edward O. Leventen, a Board-certified
orthopedic surgeon and impartial medical examiner.
3

The thoracic MRI scan was taken on April 7, 2004 and the lumbar and cervical MRI scans were both obtained
on April 21, 2004.
4

5 U.S.C. § 8128(a) (2000).

5

20 C.F.R. § 10.606(b)(2) (2008).

6

20 C.F.R. § 10.608(b).

7

Appellant merely reiterated arguments she had previously raised, particularly with respect to the Office’s
reliance on Dr. Leventen’s June 20, 2003 report.

2

is not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).8 She also failed to satisfy the third requirement under
section 10.606(b)(2). Appellant did not submit any relevant and pertinent new evidence with her
July 23, 2007 request for reconsideration. The April 7 and 21, 2004 MRI scan reports were
newly submitted, however, they do not address the relevant issue of whether she was disabled
due to residuals of her May 29, 2000 employment injury. There is nothing in these reports that
associates any of the particular findings to appellant’s accepted injury. This evidence is not
relevant or pertinent to the issue on reconsideration.9 Dr. Hunt’s April and June 2004
prescription refill requests are similarly deficient. This information also fails to address the
underlying issue of whether appellant has disabling residuals of her May 29, 2000 employment
injury. Consequently, she is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(2).10
CONCLUSION
The Board finds that the Office properly denied appellant’s July 23, 2007 request for
reconsideration.

8

20 C.F.R. § 10.606(b)(2)(i) and (ii).

9

While the April 7 and 21, 2004 MRI scan reports had not previously been submitted, the results of those studies
were summarized in the May 7, 2004 report of Dr. Zoraida I. Suarez, a neurologist, which the Office previously
considered in conjunction with appellant’s July 6, 2004 request for reconsideration. Submitting additional evidence
that repeats or duplicates information already in the record does not constitute a basis for reopening a claim.
James W. Scott, 55 ECAB 606, 608 n.4 (2004).
10

20 C.F.R. § 10.606(b)(2)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

